Case: 12-13799     Date Filed: 03/28/2013    Page: 1 of 4


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-13799
                              Non-Argument Calendar
                            ________________________

                             Agency No. A089-113-633

SOUBIN JIANG,

                                                                           Petitioner,

                                        versus

U.S. ATTORNEY GENERAL,

                                                                          Respondent.
                           ________________________

                       Petition for Review of a Decision of the
                            Board of Immigration Appeals
                             ________________________

                                  (March 28, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Soubin Jiang, a native and citizen of the People’s Republic of China,

petitions for review of an order that affirmed the denial of his applications for

asylum and withholding of removal under the Immigration and Nationality Act and
               Case: 12-13799       Date Filed: 03/28/2013     Page: 2 of 4


relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, and Degrading Treatment or Punishment. 8 U.S.C. §§ 1158, 1231. An

immigration judge denied Jiang’s application for asylum as untimely and found

him not credible, and the Board of Immigration Appeals affirmed. We dismiss in

part and deny in part Jiang’s petition.

       Jiang argues that he is eligible for asylum and relief under the Convention,

but we lack jurisdiction to consider his arguments. Jiang argues that he testified

credibly about filing his application for asylum within one year of entering the

United States, but “regardless of whether [Jiang’s] application was timely . . . it is

not within this Court’s jurisdiction to review a denial of asylum on [that]

ground[].” Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). Jiang also

argues that he is eligible for relief under the Convention, but Jiang failed to make

that argument in his appeal to the Board. See Alim v. Gonzales, 446 F.3d 1239,

1253 (11th Cir. 2006). “[A]bsent a cognizable excuse or exception, we lack

jurisdiction to consider claims that have not been raised before the [Board].”

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006)

(internal quotation marks omitted). Jiang also argues that he is “more likely than

not . . . to be subject to a forced sterilization procedure . . . if [he] returns to

China,” but Jiang did not mention forced sterilization in his application for asylum

or in his appeal to the Board. See Lin v. U.S. Att’y Gen., 555 F.3d 1310, 1317 n.5


                                              2
               Case: 12-13799     Date Filed: 03/28/2013     Page: 3 of 4


(11th Cir. 2009) (declining to consider a new argument in support of asylum for

the first time on appeal). We dismiss Jiang’s petition for review of the denial of

his applications for asylum and relief under the Convention.

      Jiang challenges the denial of his application for withholding of removal, but

substantial evidence supports the finding that Jiang was not credible. See Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001). Jiang based his

claim of persecution primarily on his arrest by local police, but there were

inconsistencies between Jiang’s application, his testimony, and his corroborating

evidence. Jiang alleged in his application and testified during his hearing that he

was arrested for distributing leaflets, but an affidavit prepared by Jiang’s cousin

living in Florida stated that Jiang had been arrested for “distributing Bibles.” Jiang

alleged in his application that he had been “harshly interrogated,” “verbally

abused,” deprived of food and water, and threatened with “severe mistreatment”

following his arrest, but Jiang testified that he was beaten brutally after his arrest.

Jiang did not mention in his application that another person was arrested for church

activities, but Jiang testified at his hearing that another church member was

arrested after he fled China. The record does not “compel a reasonable fact finder”

to credit Jiang’s testimony. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1233 (11th

Cir. 2006).




                                            3
              Case: 12-13799    Date Filed: 03/28/2013    Page: 4 of 4


      Jiang argues that the immigration judge failed to consider the totality of the

circumstances in considering his application, but we disagree. The immigration

judge considered declarations submitted by Jiang’s mother and Jiang’s friend, but

gave those declarations “very little weight” because they had been prepared

recently by interested parties. The immigration judge also considered a Certificate

of Detention from the Station of Public Security in ChangLe City, but the

immigration judge gave the unauthenticated certificate “little weight” because of

information in the Country Profile that documents from China were subject to

widespread fabrication. The immigration judge was entitled to discredit Jiang’s

corroborating evidence based on its questionable reliability. See Kazemzadeh v.

U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir. 2009).

      We DISMISS Jiang’s petition for review of the denial of asylum and relief

under the Convention and DENY his petition for review of the denial of

withholding of removal.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                          4